Citation Nr: 0101893	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lung 
disability, for the purpose of accrued benefits.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability, for the purpose of 
accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in October 1998, served on active duty 
from July 1942 to January 1946.  His awards and decorations 
included the Combat Infantryman Badge.  

The death certificate shows that the immediate cause of the 
veteran's death was cardiopulmonary failure due to or as a 
consequence of multiple disabilities, namely, carcinoma of 
the bladder, chronic obstructive pulmonary disease (COPD), 
congestive heart failure, and renal failure.  

In a March 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The RO also 
denied her claims of entitlement to service connection for 
the veteran's lung disability and for entitlement to a total 
rating for the veteran due to unemployability caused by 
service-connected disability, both of which were sought for 
the purpose of accrued benefits.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (2000).  Finally, the RO denied 
eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.  The veteran submitted a timely Notice of 
Disagreement and a timely appeal with respect to those 
issues, and the case came before the Board of Veterans' 
Appeals (Board).  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (2000).

The issues of entitlement to a total rating due to 
unemployability caused by service-connected disability, 
entitlement to service connection for the cause of the 
veteran's death, and eligibility for Dependent's Educational 
Assistance are the subjects of a remand at the end of this 
decision.


FINDINGS OF FACT

1.  A June 1972 RO rating decision denied entitlement to 
service connection for lung disability; the RO issued notice 
of this decision on June 26, 1972; the veteran did not 
thereafter submit a Notice of Disagreement with this 
decision. 

2.  Evidence received since the RO's decision in June 1972 is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for lung disability, for the purpose 
of accrued benefits.


CONCLUSIONS OF LAW

1.  The RO's June 1972 decision, which denied entitlement to 
service connection for lung disability, became final.  
38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 19.129(a), 19.192 (1971); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  The evidence received since the RO's June 1972 decision 
is new and material to reopen the appellant's claim of 
entitlement to service connection for lung disability for the 
purpose of accrued benefits.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the veteran's death, he was seeking 
entitlement to service connection for chronic lung 
disability.  Within the year following his death, the 
appellant submitted a claim of entitlement to service 
connection for the cause of the veteran's death.  By law, 
that claim was also considered a claim of entitlement to 
service connection for the veteran's lung disability for the 
purpose of accrued benefits.  Accrued benefits are periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under VA laws to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, and due and unpaid for 
a period not to exceed two years.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (2000).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The record shows that the veteran's claim of entitlement to 
service connection for lung disability, which was pending at 
the time of his death, was not his first claim for such 
disability.  In June 1972, the RO had denied the veteran's 
claim of entitlement to service connection for lung 
disability.  The veteran was notified of that decision and 
his appellate rights by letter issued June 26, 1972.  
However, he did not submit a Notice of Disagreement with 
which to initiate the appellate process.  Consequently, that 
decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 19.129(a), 19.192 (1971).

Evidence on file in June 1972 consisted of the veteran's 
service medical records and post-service medical records from 
VA and from private health care providers, dated from July 
1947 to May 1956 and from March 1969 to March 1972.  Service 
medical records show that in service from August to October 
1945, the veteran was hospitalized for pneumonia.  At the end 
of his hospital stay, his chest X-ray was normal.  During his 
service separation examination in January 1946, the veteran 
reported that he was still bothered by chest pain; however, 
his lungs were normal, and a chest X-ray was negative.  

Private medical records reflect that in July 1947 Dr. T. K., 
Sr., a private health care provider, reported that he 
remembered treating the veteran for chest pains, though Dr. 
K. did not state when that treatment had taken place.  From 
August to September 1947, the veteran was hospitalized for 
psychiatric disability.  A chest X-ray was negative, except 
for the calcification in the left lower lung.  From June to 
July 1951, the veteran was hospitalized for the residuals of 
pneumonia with pleurisy.  A chest X-ray showed a shadow in 
the left upper lung field, which was considered to be a 
residual of old pneumonia.  In September 1951, the veteran 
was hospitalized by VA for the residuals of pneumonia by 
history; however, a chest X-ray was negative for the 
previously observed lesion.  

Following the veteran's discharge from the hospital in 
September 1951, he continued to be treated or examined for 
complaints of colds, chest pain, and/or a cough.  During a VA 
examination in May 1953, a chest X-ray, interpreted by the 
radiologist,  showed that the lungs were clear and that the 
hilar shadows and peribronchial markings were negative, 
except for discrete calcified glands which were well healed.  
During a VA examination in January 1956, the veteran reported 
that he had had a cough and wheezing since having pneumonia 
in service.  A chest X-ray was negative for any significant 
abnormalities, and the diagnosis was chronic catarrhal 
rhinitis.  Following the VA examination in January 1956, 
there were no further records of treatment for lung 
disability until 1972, when the veteran was hospitalized by 
VA for emphysema and when he was treated by M.S.H., M.D., for 
emphysema and chronic bronchitis.

In a June 1972 rating decision, the RO found that the 
veteran's pneumonia in service had been an acute disability 
and that there was no basis for a grant of service connection 
for a lung condition.  As noted above, that decision became 
final.  Generally, a claim which has been denied in an 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §  7105(c) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must, in fact, determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a).  If new and material evidence has 
been presented, the claim is reopened, and the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  New and 
material evidence is evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the June 1972 rating 
action includes numerous medical records, dated from 1972 to 
1998, showing treatment for lung disability, primarily 
diagnosed as emphysema and chronic obstructive pulmonary 
disease, and medical nexus opinion evidence.  In April 1998, 
M.E.P., M.D., noted that the veteran's lung disease was long-
standing, having been acquired in service in World War II.  
In June 1998, G.L.C., M.D., the veteran's personal physician 
for approximately 26 years reported that the veteran's lung 
disease began with very serious pneumonia in service.  

The Board finds that such evidence is new in the sense that 
it was not previously before VA decision makers.  The Board 
also finds that the new evidence bears directly and 
substantially upon the specific matter under consideration, 
as it suggests a nexus between the veteran's lung disability 
at his death and his active duty service.  As such, the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the claim of entitlement to service 
connection for lung disability is reopened.  To that extent, 
the appeal is allowed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for lung disability, for 
purposes of accrued benefits, is reopened.  


REMAND

In light of the foregoing decision to reopen the claim for 
service connection for lung disability, for purposes of 
accrued benefits, a de novo review of the evidence is 
required.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
It would be premature for the Board to take such action, as 
it could prejudice the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In June 1998, the veteran submitted a list of doctors from 
whom he had received treatment for various unspecified 
disorders.  Those doctors included: Dr. Todd Nlavity; Drs. 
Asher, Mack, and Neilsen; Dr. Pat Judsen; and Dr. Mark 
Sorensen, all of whom were located in North Platte, Nebraska.  
There is no evidence on file, however, to show that VA has 
ever contacted them and requested any relevant records they 
may possess in regard to the claim for service connection for 
lung disability the veteran had pending at his death, or in 
the appellant's claim for service connection for a lung 
disability, for purposes of accrued benefits. 

In reviewing the record, the Board also notes that the claims 
file has not been reviewed by a VA physician for an opinion 
as to whether there is a nexus between the veteran's current 
lung disability and any event in service, including the 
treatment for pneumonia.  

The issues of entitlement to service connection for the cause 
of the veteran's death, entitlement to a total rating due to 
unemployability caused by service-connected disability for 
the purpose of accrued benefits, and the issue of entitlement 
to Dependents' Educational Assistance are inextricably 
intertwined with the issue of entitlement to service 
connection for lung disability for the purpose of accrued 
benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the issue of entitlement to service 
connection for lung disability, for purposes of accrued 
benefits, must be resolved prior to further appellate action 
on those issues. 

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, that 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  That change in the law was 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment or 
examination for all health care providers 
who may possess additional records 
relevant to the issue of entitlement to 
service connection for the veteran's lung 
disability for the purpose of accrued 
benefits.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but not 
be limited to, records from the 
following: 
Dr. Todd Nlavity and Dr. Pat Judsen, 1311 
South Oak Court, North Platte, Nebraska; 
Dr.'s Mack, Asher, and Neilsen, 320 
McNeel Lane, North Platte, Nebraska; and 
Dr. Mark Sorensen, 209 McNeel Lane, North 
Platte, Nebraska.  The RO should also 
request that the appellant provide any 
additional relevant medical records she 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  When the foregoing actions are 
completed, the RO should arrange to have 
a VA physician review the veteran's claim 
file to offer and opinion as to whether 
it is at least as likely as not that the 
veteran's lung disability present at the 
time of his death was related to any 
event in service, including the veteran's 
treatment for pneumonia in 1945.  Any 
indicated consultations should also be 
scheduled.  The rational for any such 
opinion must be set forth.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for lung disability 
for purposes of accrued benefits.  As 
necessary, the RO may also take further 
action with respect to any other issue 
currently pending on appeal.  In any 
event, the RO must ensure compliance with 
the Veterans Claims Assistance Act of 
2000.  If the benefits sought on appeal 
are not granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case on any 
issue remaining in appellate status, and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The appellant need take no 
action until she is notified.  The appellant has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



